Citation Nr: 1030703	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  

A hearing was held on October 19, 2007, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case. A transcript of the hearing testimony is in the claims 
file.

The Board remanded the issue of entitlement to service connection 
for peripheral vascular disease for further development in May 
2008.  That development was completed.  The Board also issued a 
decision in May 2008 denying, in pertinent part, service 
connection for diabetes mellitus and for posttraumatic stress 
disorder (PTSD).  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in a July 2009 Order, the Court vacated the May 2008 
Board decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for Remand 
(Joint Motion).

The Board subsequently remanded the issues of entitlement to 
service connection for diabetes mellitus, a psychiatric disorder, 
and peripheral vascular disease for further development in 
January 2010.  That development was completed, and the case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Diabetes mellitus did not manifest during service or within 
one year thereafter and has not been shown to be causally or 
etiologically related to the Veteran's military service, 
including herbicide exposure.

3.  The Veteran has not been shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during his 
period of service.

4.  The Veteran has not been shown to have a psychiatric 
disorder, including PTSD, that is causally or etiologically 
related to his military service.

5.  The Veteran has not been shown to have peripheral vascular 
disease that is causally or etiologically related to his military 
service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, may not 
be presumed to have been so incurred, and is not due to herbicide 
exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.   A psychiatric disorder, including PTSD, was not incurred in 
active service. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  Peripheral vascular disease was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decision in July 2005.  Nevertheless, the RO did send the Veteran 
letters in March 2005, May 2005, March 2006, and February 2010, 
which did inform him about the evidence necessary to substantiate 
his claims and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to 
the Veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was provided 
by the AOJ prior to the transfer and certification of the 
Veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the Veteran's 
claims were readjudicated in a supplemental statement of the case 
(SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant of 
such readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA notices, 
and he has taken full advantage of these opportunities, 
submitting evidence and argument in support of his claims and 
testifying at a hearing before the Board.  Viewed in such 
context, the furnishing of notice after the decision that led to 
this appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the March 2005, May 2005, and February 2010 letters 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  Additionally, the April 2007 statement of the case 
(SOC) and the June 2008 and January 2010 supplemental statements 
of the case (SSOC) notified the Veteran of the reasons for the 
denial of his application, and in so doing, informed him of the 
evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the March 2005, May 2005, and February 2010  
letters indicated that reasonable efforts would be made to help 
him obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a decision on 
his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005, May 2005, and February 2010 letters notified the 
Veteran that he must provide enough information about his records 
so that they could be requested from the agency or person that 
has them.  The March 2005 and February 2010 letters also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the notice letters asked the Veteran to provide details 
and information regarding his alleged in-service stressors. The 
March 2005, May 2005, and February 2010 letters further informed 
him that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the March 
2006 and February 2010 letters informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.  
Moreover, the Board concludes below that the Veteran is not 
entitled to service connection for the claimed disorders.  Thus, 
any questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has been satisfied in 
this case.  His service treatment records as well as all 
identified and available VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  He was also provided the opportunity to 
testify at a hearing before the Board in October 2007.

In addition, the Veteran was afforded VA examinations in May 2005 
and February 2010 in connection with his claim for service 
connection for diabetes mellitus.  The latter examination was 
provided in compliance with the January 2010 remand.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
discussed below, the Board finds that the February 2010 VA 
examination and opinion obtained in this case are more than 
adequate, as they are predicated on a full reading of the records 
contained in the Veteran's claims file.  The opinion considers 
all of the pertinent evidence of record, to include the Veteran's 
medical records, and provides a complete rationale for the 
opinions stated, relying on and citing to the records reviewed as 
well as medical literature.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue of entitlement to service 
connection for diabetes mellitus has been met. 38 C.F.R. § 
3.159(c)(4).

The Board does acknowledge that the Veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a psychiatric disorder and for peripheral vascular 
disease.  Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran suffered 
an event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

However, a VA examination is unnecessary to decide the claims for 
service connection for a psychiatric disorder and for peripheral 
vascular disease because such an examination would not provide 
any more information than is already associated with the claims 
file.  As will be discussed below, the Veteran has not been shown 
to have an event, disease, or injury, including a verified 
stressor, in service, or a service-connected disability to which 
a current diagnosis could be related.  The record contains no 
probative evidence that demonstrates otherwise. Therefore, 
because there is no event, injury, or disease in service or a 
service-connected disability to which a current disorder could be 
related, the Board finds that a VA examination is unnecessary. 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting 
that a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
SSOCs, which informed them of the laws and regulations relevant 
to the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Factual Background

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis pertinent to diabetes 
mellitus, a psychiatric disorder, or peripheral vascular disease.  
At his January 1967 separation examination, the Veteran's 
vascular, endocrine, and psychiatric systems were normal, and on 
a report of medical history, he denied having a history of 
neuritis, paralysis, frequent trouble sleeping, terrifying 
nightmares, depression, and nervous trouble of any sort.

In July 1981, the Veteran submitted an application for VA pension 
benefits stating that he was no longer able to work due to 
cancer.  In support of his claim, he submitted private clinical 
records showing that he was hospitalized in April 1981 for 
treatment with a three month history of rectal bleeding.  The 
Veteran underwent a total colectomy and permanent ileostomy.  
However, these hospitalization records are negative for 
complaints or findings of diabetes mellitus, peripheral vascular 
disease, or a psychiatric disorder, including PTSD.  Indeed, the 
Veteran specifically denied having a history of diabetes.

The Veteran underwent VA medical examination in January 1982.  
The examiner noted that the Veteran had recently undergone 
surgical removal of the colon and rectum for treatment of 
familial polyposis.  However, no neurologic or psychiatric 
abnormalities were identified. 

In a February1982 rating decision, the RO denied entitlement to 
pension finding that the Veteran's disabilities were not of such 
severity to prevent continued employment.

In September 2004, the Veteran submitted an application for VA 
compensation benefits seeking service connection for several 
disabilities, including diabetes mellitus and PTSD.  He later 
amended his claim to include service connection for peripheral 
vascular disease.

In pertinent part, VA clinical records dated from July 2004 to 
September 2007 show that in July 200, the Veteran underwent an 
elective esophagogastroduodenoscopy (EGD) for surveillance of 
familial polyposis.  The study showed esophagitis, gastritis, and 
numerous polyps, and a biopsy showed these to be adenomas.  Due 
to the risk of conversion to carcinoma, the Veteran was 
hospitalized in October 2004 and underwent a Whipple procedure 
(pancreatoduodenectomy) and a cholecystectomy.  Post-operatively, 
the Veteran developed a pancreatic fistula, intraabdominal 
abscess, and the need for total parenteral nutrition with distal 
endoscopic feeding tube placement.  He had a prolonged hospital 
stay for observation of pancreatic fistulization and parenteral 
nutrition. He was later discharged in December 2004, and the 
instructions at that time included monitoring of glucose levels 
via glucometer. 

Subsequent VA clinical records show that the Veteran was seen for 
a follow-up appointment in February 2005.   He reported that he 
was doing better, although he had little energy, which he found 
frustrating. The assessments included depression, which was not 
unexpected post-surgery. 

The Veteran underwent a VA medical examination in May 2005, and 
the examiner noted that the Veteran's medical records had been 
reviewed in connection with the examination.  She observed that 
the Veteran had undergone a Whipple procedure in 2004 in which 
the head of the pancreas, duodenum, distal common bile duct, and 
gallbladder were removed.  She also noted that he exhibited 
hyperglycemia during his lengthy course of hospitalization, which 
gradually resolved.  However, as of his last outpatient 
appointment in February 2005, his glucose level was 98, which was 
normal.  The examiner further indicated that Veteran did not 
carry a diagnosis of diabetes mellitus as of that juncture.  
However, in the event that more recent laboratory testing showed 
hyperglycemia, she stated that the etiology would almost 
certainly be attributed to the surgical pancreatectomy.  The 
examiner concluded that it was unlikely that the Veteran's 
hyperglycemia or diabetes mellitus is related to Agent Orange 
exposure.  Rather, it was likely related to the surgical excision 
of the pancreas or portion thereof.

Subsequent VA clinical records show that the Veteran complained 
of flashbacks of the Vietnam war and difficulty sleeping in May 
2005.  He was thereafter referred to the PTSD clinic. In 
addition, laboratory testing in May 2005 showed a glucose level 
of 378, and the Veteran was diagnosed as having diabetes mellitus 
and started on insulin.

The Veteran was later evaluated in the mental health clinic in 
June 2005.  The examiner noted that the Veteran had been referred 
for evaluation of symptoms that may be indicative of PTSD.  On 
examination, the Veteran reported that he spent one year in 
Vietnam assigned to radio duty at an airstrip.  Since having to 
quit work the previous year due to disability, he indicated that 
he had developed bad memories and occasional dreams which 
bothered him.  He could not relate any specific incidents that 
particularly haunted him, and his dreams were nonspecific.  The 
Veteran denied having social isolation, hypervigilance, 
exaggerated startle response, or intrusive thoughts.  After 
examining the Veteran, the assessment was adjustment disorder 
with anxiety related to multiple health problems and functional 
decline.  The examiner concluded that PTSD was unlikely.

The Veteran also received reinforcement of diabetes self care in 
June 2005.  The examiner noted that the Veteran had had diabetes 
since a Whipple procedure for periampullary adenoma and was 
followed closely for blood glucose control.

In February 2007, the Veteran was seen for a follow-up 
examination.  It was noted that he had developed diabetes 
mellitus as a result of a Whipple procedure in 2004.  

The Veteran was seen in the mental health clinic in March 2007 
for grief counseling after the death of his daughter.  He 
reported that she had died while awaiting a second liver 
transplant and that he and his spouse had been the primary 
caregivers.  He indicated that he was not sleeping and awakened 
frequently at night.  The assessment was bereavement, and the 
Veteran declined a referral for counseling or medication.

In May 2007, the Veteran was evaluated for the purposes of 
assessing whether he had PTSD due to military-related trauma.  He 
reported that he had been a radioman at Cam Rahn Bay in Vietnam.  
As part of his duties, he would put out runway lights in the dark 
and wait for medivacs.  He indicated that he would help unload 
wounded soldiers and dead bodies and that this was highly 
distressing. The Veteran's current symptoms included mild 
reexperiencing symptoms, limited avoidance symptoms, and 
depression.  Based on the result of the examination, a 
multidisciplinary treatment team concluded that the Veteran did 
not meet the criteria for a diagnosis of PTSD.  The assessment 
was mood disorder and bereavement (normative). Subsequent records 
show that the Veteran participated in counseling.

At his October 2007 hearing, the Veteran recounted his Vietnam 
experiences as a radio operator in Vietnam.  He indicated that he 
would sometimes lie awake and think about his experiences at 
night.  He also testified that he had dreams of Vietnam.  The 
Veteran stated that he felt nervous and tried to keep to himself.  
He also indicated that he was currently receiving counseling at 
VA.  In addition, the Veteran testified that that he had been 
diagnosed as having diabetes in May 2005, but believed that he 
had had elevated glucose readings for approximately six months 
prior to his diagnosis. He felt that his glucose had been 
elevated and that his diabetes was related to Agent Orange.   
Nevertheless, the Veteran acknowledged that he was not treated 
for hypoglycemia or diabetes prior to his surgery in October 
2004.

VA medical records dated from April 2007 to March 2010 document 
ongoing psychiatric treatment as well as the Veteran's complaints 
of pain and weakness in his lower extremities.  His diagnoses in 
those records included depression, PTSD, adjustment disorder, 
depressive disorder, mood disorder, and diabetes mellitus.  
During such treatment, he expressed concerns over his wife's 
health and reported having recurrent thoughts of his deceased 
daughter.   In April 2007, the Veteran indicated that he was a 
radioman at Cam Rahn Bay Air Base and that he would put out 
runaway lights and wait for medivacs as part of his duties.  He 
stated that he helped unload wound solders and dead bodies in the 
dark.  A May 2007 psychologist's note indicated that the Veteran 
did not meet the criteria for PTSD and that his diagnosis was 
instead a mood disorder not otherwise specified and bereavement.  

The Veteran was afforded a VA examination in February 2010 at 
which time the examiner reviewed the claims file and summarized 
the Veteran's medical records, problem summary, and medical 
history.  Following a physical examination, he diagnosed the 
Veteran with diabetes and opined that the disorder was not caused 
by or a result of exposure to herbicides during his military 
service.  In so doing, the examiner observed that the Veteran 
underwent a Whipple procedure in October 2004 and was not on 
insulin or diagnosed with diabetes at that time.  He noted that 
that a review of blood sugar tests did reveal a few instances of 
slightly elevated blood sugars, but noted that the tests were 
generally performed when the Veteran was ill and commented that 
they were not diagnostic.  The examiner also indicated that a 
single, slightly elevated blood sugar was documented in February 
2001 when the Veteran was not apparently ill, yet he commented 
that the testing was not likely done while fasting and was 
therefore not diagnostic either.  The examiner further observed 
that the Veteran was placed on insulin after his surgery and 
noted that a May 2005 general medical clinic note stated that the 
Veteran had diabetes mellitus requiring insulin that was likely 
related to his surgery.  In addition, the examiner cited to 
medical literature indicating that impaired glucose metabolism is 
a known complication of the Whipple procedure and occurs in 8 to 
25 percent of the surgeries.  He noted that Agent Orange has also 
been associated with diabetes, but commented that the odds ratios 
are fairly low.  Given the stronger association of the Whipple 
procedure with diabetes and the very close temporal association 
between the Veteran's Whipple procedure and his diabetes 
mellitus, the examiner opined that that the Veteran's diabetes 
mellitus was not caused by or a result of herbicide exposure in 
service or his military service, but instead was caused by his 
Whipple procedure.

In a March 2010 memorandum, the RO made a formal finding on a 
lack of information required to verify stressors in connection 
with the Veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  In particular, the RO determined that 
the information provided by the Veteran was insufficient to 
research or verify.  It was noted that the Veteran had submitted 
an insufficient PTSD questionnaire in May 2005 and that he did 
not respond to letters sent in May 2005 and February 2010.  The 
Veteran indicated in March 2010 that he had no additional 
information or evidence to provide.  It was also noted in the 
memorandum that the Veteran's personnel records were obtained and 
associated with the claims file.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition to the requirements for establishing service 
connection on a direct basis, service connection for certain 
diseases, such as diabetes mellitus, may also be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 
3.307, the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 
(2002).  Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure. See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The Federal Circuit has held that VA regulations require that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied. Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).


I.  Diabetes Mellitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus.   Initially, the Board notes that he has contended that 
his current diabetes mellitus is related to herbicide exposure in 
service.  The Veteran's service personnel records do show that he 
served in Vietnam from October 1965 to October 1966.  As such, 
the Veteran served in the Republic of Vietnam during the Vietnam 
era and is therefore presumed to have been exposed during such 
service to certain herbicide agents, including Agent Orange.

Moreover, the record on appeal shows that the Veteran was 
diagnosed as having diabetes mellitus in May 2005.  Diabetes 
mellitus is one of the diseases deemed to be associated with 
herbicide exposure. See 38 C.F.R. § 3.309(e).  Therefore, a 
presumption of service connection for diabetes mellitus initially 
attaches in this case.  However, after carefully reviewing the 
record, the Board concludes that the presumption of service 
connection has been rebutted by affirmative evidence to the 
contrary.  As delineated above, the medical evidence in this case 
consistently indicates that the Veteran's diabetes mellitus 
developed as a result of the Whipple procedure performed in 
October 2004 to treat his nonservice-connected familial adenosis 
polyposis and is not associated with exposure to Agent Orange.

Indeed, the Veteran was afforded a VA medical examination in 
February 2010 for the express purpose of determining the etiology 
of his diabetes mellitus.  As previously noted, the examiner 
reviewed the claims file and summarized the Veteran's medical 
records, problem summary, and medical history.  Following a 
physical examination, he diagnosed the Veteran with diabetes and 
opined that the disorder was not caused by or a result of 
exposure to herbicides during his military service.  In so doing, 
he observed that the Veteran underwent a Whipple procedure in 
October 2004 and was not on insulin or diagnosed with diabetes at 
that time, despite a few prior slightly elevated blood sugar 
tests.  He explained that those tests were not diagnostic because 
they were generally performed when the Veteran was ill and 
because they were not likely done while fasting.  The examiner 
also noted that the Veteran was placed on insulin after his 
surgery and indicated that another physician had indicated in May 
2005 that the Veteran's diabetes mellitus was likely related to 
his surgery.  In addition, the examiner cited to medical 
literature indicating that impaired glucose metabolism is a known 
complication of the Whipple procedure and occurs in 8 to 25 
percent of the surgeries.  He noted that Agent Orange has also 
been associated with diabetes, but commented that the odds ratios 
are fairly low.  Given the stronger association of the Whipple 
procedure with diabetes and the very close temporal association 
between the Veteran's Whipple procedure and his diabetes 
mellitus, the February 2010 VA examiner opined that that the 
Veteran's diabetes mellitus was not caused by or a result of 
herbicide exposure in service or his military service, but rather 
was caused by his Whipple procedure.

The Board finds that the February 2010 VA medical opinion is 
persuasive and assigns it great probative weight.  The opinion 
was rendered by an individual who clearly has the expertise to 
opine on the matter at issue in this case.  In addition, he 
addressed the Veteran's contentions, gave a considered rationale 
for his opinion, and based such opinion on a review of the 
Veteran's claims folder and of medical literature.  The value of 
a physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board also notes that the examiner's conclusion is consistent 
with the other medical evidence of record, namely VA treatment 
records, which also attribute the Veteran's diabetes mellitus to 
his October 2004 Whipple procedure.

The Board has considered the Veteran's contentions that his 
diabetes mellitus is related to his exposure to Agent Orange.  
However, the Veteran is not a medical professional, and 
therefore, his beliefs and statements about medical matters do 
not constitute competent evidence on matters requiring 
specialized knowledge, skill, experience, training or education, 
such the medical etiology of diabetes mellitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, the Board concludes that there is 
affirmative evidence showing that the Veteran's diabetes mellitus 
is related to the Whipple procedure performed in October 2004, 
which rebuts the presumption that disorder is due to herbicide 
exposure in service.  Accordingly, the Board finds that service 
connection is not warranted for diabetes mellitus on the basis of 
herbicide exposure.

In addition, the Veteran's service treatment records are negative 
for any complaints, treatment, or diagnosis of diabetes mellitus.  
In fact, his January 1967 separation examination found his 
endocrine system to be normal.  Moreover, the Veteran did not 
seek treatment for diabetes mellitus immediately following his 
period of service or for many decades thereafter.  Therefore, the 
Board finds that diabetes mellitus disorder did not manifest in 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
diabetes mellitus, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection. Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role. See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that diabetes 
mellitus manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis to the veteran's active service.  As noted 
above, the record shows that there were no complaints, treatment, 
or diagnosis of diabetes mellitus in service.  As such, there is 
no injury, disease, or event to which a current disorder could be 
related (other than herbicide exposure which was discussed 
above).  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease).  Therefore, the Board finds 
that diabetes mellitus is not due to herbicide exposure, did not 
manifest during service or within one year of separation from 
service, and has not been shown to be causally or etiologically 
to an event, disease, or injury in service.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes mellitus.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for diabetes mellitus is not warranted.


II.  Psychiatric Disorder 

Service connection for PTSD requires a medical diagnosis of the 
disorder, credible supporting evidence that the claimed in- 
service stressor actually occurred, and a link, as established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" or 
was a POW as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy or was a POW and the alleged stressor is 
combat or POW related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service.""38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or was a 
POW, or that the veteran engaged in combat with the enemy or was 
a POW, but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony. Cohen v. Brown, 10 Vet. App. 
128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At the 
outset, the Board finds that the Veteran did not engage in combat 
with the enemy during active service.  The Veteran's duties as 
verified by available service personnel records have not been 
recognized as combat-related.   In this regard, the Veteran's 
service records list his duty assignment as a radio operator.  
There is no indication that he was assigned to or participated in 
combat duties.  Nor do his available service records show that he 
received any awards or decorations indicative of combat service, 
such as a Bronze Star with V Device or Purple Heart.  The Board 
does acknowledge that the Veteran was awarded the Sharpshooter 
(Rifle), the Vietnam Campaign Medal with Device, the Vietnam 
Service Medal, the Good Conduct Medal, and the National Defense 
Service Medal.  However, these awards are not indicative of 
combat.  As such, the Board finds that the Veteran is not shown 
to have engaged in combat with the enemy.

As the record contains no evidence that the Veteran engaged in 
combat with the enemy during active service, and he did not 
contend, nor has the evidence established that he was a POW, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant service 
connection. The Veteran has claimed that he served as a radio 
operator in Vietnam and that he helped load wounded and dead 
soldiers from aircraft landing at his base, which resulted in 
PTSD.  However, this alleged stressor has not been verified.  
Indeed, the Veteran has not provided any additional information 
necessary to verify the alleged stressor, despite the notice 
discussed above that informed him such information was necessary 
to substantiate his claim.  In particular, the Veteran submitted 
a PTSD Questionnaire in May 2005 that was insufficient to verify 
a stressor.  The RO did request the Veteran's claims file and 
sent a letter to him the following month requesting additional 
information.  However, the Veteran did not return the enclosed 
form as requested.  Following the January 2010 remand, he was 
provided another opportunity to submit additional information.  
Specifically, two letters were sent to him in February 2010 
requesting additional details so that an attempt could be made to 
verify his stressor.  However, in March 2010, the Veteran 
submitted a response indicating that he had no other information 
or evidence to give VA to support his claim.  As a result, the RO 
issued a March 2010 memorandum VA memorandum dated in August 2006 
making a formal finding of a lack of information required to 
verify the Veteran's stressors in connection with his claim for 
service connection for PTSD.

The Veteran has provided nothing more than a general assertion so 
that an attempt at verifying his stressors could not be made.  As 
such, VA is unable to verify any of the Veteran's claimed in- 
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection. Cohen v. Brown, 
10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).

Based on the foregoing, the Board concludes that the Veteran's 
claimed in-service stressors have not been verified.  Thus, 
because there is no verified in-service stressor, the claim for 
service connection for PTSD must be denied.

Moreover, the Board notes that the medical evidence does not show 
the Veteran to have a current diagnosis of PTSD.  For example, 
after he was examined at the VA mental health clinic in June 
2005, the examiner concluded that it was unlikely that the 
Veteran had PTSD.  The Veteran was also evaluated at the VA 
mental health clinic in May 2007 for the express purposes of 
assessing whether he had PTSD due to military-related trauma.  
However, based on the result of the examination, a 
multidisciplinary treatment team concluded that the Veteran did 
not meet the criteria for a diagnosis of PTSD. 

The Board notes that there is no other probative evidence of 
record showing that the Veteran has been diagnosed as having PTSD 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  Although the Veteran 
contends that he has PTSD due to his experiences in service, he 
is not a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, applicable 
regulations require that diagnoses of mental disorders conform to 
the fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125(a). 

Based on the foregoing, the Veteran has not been shown to have a 
verified in-service stressor or a current diagnosis of PTSD.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for PTSD.

In addition, the Board concludes that no other acquired 
psychiatric disorder was incurred in service.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.  In fact, his 
January 1967 separation examination did not find any psychiatric 
abnormalities.  Moreover, the Veteran did not seek treatment 
until many decades following his separation from service.  The 
Board finds this gap in time significant, and, as noted above, it 
weighs against the existence of a link between a current 
diagnosis and his time in service. Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that an acquired psychiatric disorder did not manifest in service 
or for many years thereafter.

In addition to the lack of evidence showing that an acquired 
psychiatric disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis of an acquired psychiatric disorder other 
than PTSD to the Veteran's military service.  As discussed above, 
the Veteran did have not any complaints, treatment, or diagnosis 
of an acquired psychiatric disorder in service or for many 
decades thereafter.  As such, there was no event, disease, or 
injury in service to which a current disorder could be related. 
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection with 
claim development could not aid in substantiating a claim when 
the record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board concludes that 
the Veteran does not have a current acquired psychiatric disorder 
other than PTSD that manifested in service or that is causally or 
etiologically related to service.  Accordingly, the Board also 
finds that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder other 
than PTSD.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a psychiatric disorder, to include PTSD, is not warranted.


III.  Peripheral Vascular Disease

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to service connection for vascular disease.  His 
service treatment records are negative for any complaints, 
treatment, or diagnosis of such a disorder.  In fact, his January 
1967 separation examination found his vascular system to be 
normal.  Moreover, the medical evidence of record does not show 
that the Veteran sought treatment immediately following his 
period of service or for many years thereafter.  The Board finds 
this gap in time significant, and, as noted above, it weighs 
against the existence of a link between a current diagnosis and 
his time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that the 
Board may consider a prolonged period without medical complaint 
when deciding a claim).  Therefore, the Board finds that 
peripheral vascular disease did not manifest in service or for 
many years thereafter.

In addition to the lack of evidence showing that peripheral 
vascular disease manifested during service or within close 
proximity thereto, the medical evidence of record does not link a 
current disorder to the Veteran's military service. As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current disorder 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links a current disorder to a 
disease or injury in service.  Therefore, the Board finds that 
peripheral vascular disease did not manifest during service and 
has not been shown to be causally or etiologically to an event, 
disease, or injury in service.

The Board does acknowledge the Veteran's assertion that he 
currently has peripheral vascular disease that is secondary to 
his diabetes mellitus.  However, the fact remains that service 
connection has not been established for the latter disability. As 
such, service connection for peripheral vascular disease is not 
warranted on a secondary basis.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for peripheral vascular disease.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for peripheral vascular disease is not warranted.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a psychiatric disorder is denied.

Service connection for peripheral vascular disease is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


